DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/202 have been considered by the examiner and been placed of record in the file.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claim 20 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use terms :“means for extracting” and  “means for acquiring” without reciting sufficient structure to achieve the function.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 20 is interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.


If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 U$C § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 20 recites the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 20180376008 A1).

Claim 1. Yoshimura et al. disclose an information processing apparatus (read as mage forming apparatus 10 is a multifunction peripheral combining together a plurality of functions such a … facsimile function [0020]. FIG. 2) comprising: 
a processor (read as a processor [0019]) configured to extract a mark (read as the marker detection section 105 analyzes the image data acquired by the image reading section 110 through the processing in step S11, and performs marker detection processing of detecting a marker portion included in the image data [0040]. FIG. 3 steps S13 and s16) specified in advance from an image of a document (read as the storage section 160 previously stores a marker color table indicating colors of markers respectively corresponding to a TO address, a CC address, a BCC address, and a subject of an e-mail and a file name of the image data [0042]); and 
acquire a character string by performing character recognition on a region located in a particular direction with respect to a position of the mark (read as The marker detection section 105 also extracts a text indicated in the detected marker portion [0040]. FIG. 4 shows extracted text with respect to markers m1-m4. Location of the extracted text to be inside the area designated by the markers is “direction with respect to the markers”.), the direction being associated in advance with the mark (read as extracts a text indicated in the detected marker portion [0040]).

Claim 2. The information processing apparatus according to Claim 1, Yoshimura et al. disclose, 
wherein the processor is configured to perform the character recognition on a specified area in the region to acquire the character string (FIG. 4 shows extracted text with respect to markers m1-m4.).

Claim 3. The information processing apparatus according to Claim 2, Yoshimura et al. disclose, 
wherein the processor is configured not to acquire the one or more character strings in a case where the specified area is not present in the direction associated in advance with the mark (read as when no marker portion has been detected (NO in step S13), under control by the operation control section 102… ends the document reading processing [0050-0051]).

Claim 4. The information processing apparatus according to Claim 1, Yoshimura et al. disclose, 
wherein the processor is configured to convert a format of the character string acquired by the character recognition into a data format supported by an application associated in advance with the mark, and provide the application with the character string in the converted data format (FIG. 7, shows text extracted from an image. The text format must be adapted to be displayed on the screen and transmitted through fax or other communication protocols.).

Claim 5. The information processing apparatus according to Claim 2, Yoshimura et al. disclose, 
wherein the processor is configured to convert a format of the character string acquired by the character recognition into a data format supported by an application associated in advance with the mark, and provide the application with the character string in the converted data format (FIG. 7, shows extracted text in different format based on the associated marker.).

Claim 6. The information processing apparatus according to Claim 3, Yoshimura et al. disclose, 
wherein the processor is configured to convert a format of the character string acquired by the character recognition into a data format supported by an application associated in advance with the mark, and provide the application with the character string in the converted data format (FIG. 7, shows text extracted from an image. The text format must be adapted to be displayed on the screen and transmitted through fax or other communication protocols. Also format are based on the associated marker as shown in FIG. 5 ).

Claim 7. The information processing apparatus according to Claim 4, Yoshimura et al. disclose, 
wherein the processor is configured to provide the application with the character string and an attribute of the character string determined by the mark that has been used to acquire the character string, control the application to output the character string in a categorized manner based on categorization according to the attribute of the character string (FIG. 7, shows text extracted from an image. The text format must be adapted to be displayed on the screen and transmitted through fax or other communication protocols. Also format are based on the associated marker as shown in FIG. 5 ).

Claim 8. The information processing apparatus according to Claim 5, Yoshimura et al. disclose, 
wherein the processor is configured to provide the application with the character string and an attribute of the character string determined by the mark that has been used to acquire the character string, control the application to output the character string in a categorized manner based on categorization according to the attribute of the character string (FIG. 7, shows text extracted from an image. The text format must be adapted to be displayed on the screen and transmitted through fax or other communication protocols. Also, attributes are based on the associated marker as shown in FIG. 5. (i.e. address, subject, CC, BCC, file name…) ).

Claim 9. The information processing apparatus according to Claim 6, Yoshimura et al. disclose, 
wherein the processor is configured to provide the application with the character string and an attribute of the character string determined by the mark that has been used to acquire the character string, control the application to output the character string in a categorized manner based on categorization according to the attribute of the character string (FIG. 7, shows text extracted from an image. The text format must be adapted to be displayed on the screen and transmitted through fax or other communication protocols. Also, attributes are based on the associated marker as shown in FIG. 5. (i.e. address, subject, CC, BCC, file name…) ).

Claim 19. Yoshimura et al. disclose a non-transitory computer readable medium  (read as a random access memory (RAM), a read only memory (ROM) [0029]) storing a program causing a computer to execute a process for information processing (read as The control unit 100 functions as a control section… execution of programs stored in the aforementioned ROM or storage section [0029]), the process comprising: 
extracting a mark (read as the marker detection section 105 analyzes the image data acquired by the image reading section 110 through the processing in step S11, and performs marker detection processing of detecting a marker portion included in the image data [0040]. FIG. 3 steps S13 and s16) specified in advance from an image of a document (read as the storage section 160 previously stores a marker color table indicating colors of markers respectively corresponding to a TO address, a CC address, a BCC address, and a subject of an e-mail and a file name of the image data [0042]); and 
acquiring a character string by performing character recognition on a region located in a particular direction with respect to a position of the mark (read as The marker detection section 105 also extracts a text indicated in the detected marker portion [0040]. FIG. 4 shows extracted text with respect to markers m1-m4. Location of the extracted text to be inside the area designated by the markers is “direction with respect to the markers”.), the direction being associated in advance with the mark (read as extracts a text indicated in the detected marker portion [0040]).

Claim 20. Yoshimura et al. disclose an information processing apparatus (read as mage forming apparatus 10 is a multifunction peripheral combining together a plurality of functions such a … facsimile function [0020]. FIG. 2)comprising: 
means for extracting a mark (read as the marker detection section 105 analyzes the image data acquired by the image reading section 110 through the processing in step S11, and performs marker detection processing of detecting a marker portion included in the image data [0040]. FIG. 3 steps S13 and s16) specified in advance from an image of a document (read as the storage section 160 previously stores a marker color table indicating colors of markers respectively corresponding to a TO address, a CC address, a BCC address, and a subject of an e-mail and a file name of the image data [0042]); and 
means for acquiring a character string by performing character recognition on a region located in a particular direction with respect to a position of the mark (read as The marker detection section 105 also extracts a text indicated in the detected marker portion [0040]. FIG. 4 shows extracted text with respect to markers m1-m4. Location of the extracted text to be inside the area designated by the markers is “direction with respect to the markers”.), the direction being associated in advance with the mark (read as extracts a text indicated in the detected marker portion [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 20180376008 A1).

Claim 10. The information processing apparatus according to Claim 1, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 11. The information processing apparatus according to Claim 2, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 12. The information processing apparatus according to Claim 3, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 13. The information processing apparatus according to Claim 4, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 14. The information processing apparatus according to Claim 5, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 15. The information processing apparatus according to Claim 6, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 16. The information processing apparatus according to Claim 7, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 17. The information processing apparatus according to Claim 8, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.

Claim 18. The information processing apparatus according to Claim 9, Yoshimura et al. do not explicitly disclose, 
wherein the processor is configured to recommend to a user a character to be used as the mark from among character strings with a degree of certainty of a character recognition result that is higher than a predetermined value.
However, in table 6, Yoshimura et al. disclose suggesting colors to designate markers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Yoshimura et al. in order to obtain predictable results of indicating areas in an image where text should be extracted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646